Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021has been entered.
Response to Amendment
In the amendment filed on January 7, 2021, the following has occurred: claim(s) 1, 5-6, and 11 have been amended. Now, claim(s) 1-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al. (U.S. Patent Pre-Grant Publication No. 2015/0019248) in view of Snow, Jr. et al. (U.S. Patent Pre-Grant Publication No. 2017/0169173) in view of Zalis et al. (U.S. Patent Pre-Grant Publication No. 2016/0203281) in further view of Olsen et al (U.S. Patent Pre-Grant Publication No. 2017/0278209).
As per independent claim 1, Anand discloses a system for determining healthcare quality measures by evaluating subject healthcare data in real-time, the system comprising: one or more 
While Anand discloses a system that is able to identify cohorts and their respective gaps in care as described above, Anand does not explicitly teach the particular healthcare quality measure being a tool that assists healthcare providers in measuring or quantifying information including healthcare processes that are associated with the ability to provide high-quality healthcare or that relate to one or more quality goals for healthcare.
 Snow, Jr. teaches a system for the particular healthcare quality measure being a tool that assists healthcare providers in measuring or quantifying information including healthcare processes that are associated with the ability to provide high-quality healthcare or that relate to one or more quality goals for healthcare (See Paragraphs [0080]-[0081]: the data processing server may measure current performance and predict future performance (e.g. clinical, operational and financial performance of financial value/risk based contracts and associated work efforts defined in playbooks on a periodic basis.).).  It  would  have been obvious  to one of ordinary skill in the  art  at  the  time  of  the  effective  filing  date  to  utilize  data processing that can measure current performance and also predict future  performance  of Snow, Jr. in measuring and quantifying  information  including  healthcare  processes  to provide healthcare by Anand with the  motivation  of  improving  identification for opportunities for  cost  savings  
While Anand/Snow, Jr. discloses a system that is able to identify cohorts, their respective gaps in care, and measuring or quantifying information including healthcare processes that are associated with the ability to provide high-quality healthcare or that relate to one or more quality goals for healthcare, Anand/Snow, Jr. does not explicitly teach use the natural language processing to identify keywords from the extracted data that indicate that a particular subject either meets at least one inclusion criterion of a plurality of inclusion criteria or satisfies at least one exclusion criterion of a plurality of exclusion criteria.
Zalis teaches a system capable of use the natural language processing to identify keywords from the extracted data that indicate that a particular subject either meets at least one inclusion criterion of a plurality of inclusion criteria or satisfies at least one exclusion criterion of a plurality of exclusion criteria (See Paragraphs [0039]-[0043] and [0061]: Possible selection criteria include minimum or maximum data values and words, phrases or other text strings that must (or must not) appear in the data value in order to qualify the data element for inclusion in the patient abstract, which the Examiner is interpreting the must words, phrases or other text strings to encompass inclusion criteria and must not words, phrases or other text strings to encompass exclusion criteria.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize natural language processing to identify keywords from extracted data that indicate a particular subject either meets inclusion criteria or satisfies exclusion criteria of Zalis to the system of Anand/Snow, Jr. with the motivation of improving efficiency of clinical concept extraction (See Background of Zalis in Paragraph [0006]).
While Anand/Snow, Jr./Zalis discloses the system described above, Anand/Snow, Jr./Zalis does not explicitly teach wherein both the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion and exclusion criteria created from the health care quality measures.
Olsen teaches a system wherein both the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion and exclusion criteria created from the health care quality measures (See Paragraphs [0146]-[0150]: A process is described for personalization of patient care plans and that the personalization is reliant on past successful and unsuccessful patient care plans and by other similar patients with regard to their own personalized patient care plans, and clinical rules can be applied by the demographic and medical data analysis engine and lifestyle data analysis engine to determine cohort membership of the corresponding patient and store such information in the cohort database, where the rule elements can be selected from a pre-determined listing, which the Examiner is interpreting the pre-determined listing of rule elements that are related to the patient care plan to encompass lists of inclusion and exclusion criteria created from the health care quality measures.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize lists of inclusion and exclusion criteria created from the health care quality measures of Olsen to the system of Anand/Snow, Jr./Zalis with the motivation of improving patient treatment (See Background of Olsen in Paragraph [0002]).
As per claim 2, Anand/Snow, Jr./Zalis/Olsen teaches the system of claim 1 as described above. Anand further teaches wherein the one or more hardware processors are further configured to evaluate, via the use of the rules, whether the particular quality measure is relevant for the particular subject (See Paragraphs [0059] and [0062]-[0063]: the rules interact with the 
As per claim 3, Anand/Snow, Jr./Zalis/Olsen teaches the system of claims 1-2 as described above. Anand further teaches wherein the one or more hardware processors are further configured to evaluate, via the use of one or more rules, after the subject healthcare data is available, and evaluate whether the particular quality measure is satisfied for the particular subject (See Paragraphs [0114]-[0115]: for real-time usage, the processor receives currently available medical information for a patient, based on available information and mining the patient record.).
As per claim 4, Anand/Snow, Jr./Zalis/Olsen teaches the system of claims 1-2 as described above. Anand further teaches wherein the one or more hardware processors are further configured to evaluate, via the use of one or more rules, after the subject healthcare data is available (See Paragraph [0115]: for real-time usage, the processor receives currently available medical information for a patient, based on available information and mining the patient record.).
While, Anand further teaches the one or more hardware processors are further configured to evaluate, via the use of one or more rules, after the subject healthcare data is available. Anand does not explicitly teach evaluate whether the particular quality measure is satisfied for the particular subject.
Snow, Jr. teaches evaluate whether the particular quality measure is satisfied for the particular subject (See Paragraph [0048]: the analytics models engine may then analyze care events (e.g., treatments, visits and procedure of patients) to determine whether they belong within certain episodes of care.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize matching certain episodes of care with care events 
As per claim 5, Anand/Snow, Jr./Zalis/Olsen teaches the system of claim 1 as described above. Anand further teaches wherein the one or more hardware processors are further configured to effectuate presentation of a user interface (See Paragraph [0075]: action items are communicated to the individual in a user interface for the workflow.) configured to convey to user whether the particular quality measure is relevant, whether the subject healthcare data is available, and whether subject care is in compliance with the particular quality measure (See Paragraph [0071]: any change in the state of the patient may trigger the evaluation of the relevant rules and create the necessary intervention and/or tasks as output information to the appropriate care team member.).
As per independent claim 6, Anand discloses a method for determining healthcare quality measures by evaluating subject healthcare data in real-time, the method comprising: obtaining information that facilitates determination of compliance with the healthcare quality measures related to the subject healthcare data by: running queries on a clinical database comprising the subject healthcare data (See Paragraph [0109]: the processor mines data sources for data in response to trigger, which may be a periodic trigger.); and using natural language processing to extract the subject healthcare data at various times from the clinical database based on individual queries, thus determining any changes in the subject healthcare data over time (See Paragraphs [0034]-[0035] and [0043]: the query may include mining of the database and the mining can occur multiple times to gather a more complete 
Snow, Jr. teaches a method for the particular healthcare quality measure being a tool that assists healthcare providers in measuring or quantifying information including healthcare processes that are associated with the ability to provide high-quality healthcare or that relate to one or more quality goals for healthcare (See Paragraphs [0080]-[0081]: the data processing server may measure current performance and predict future performance (e.g. clinical, operational and financial performance of financial value/risk based contracts and associated work efforts defined in playbooks on a periodic basis.).). It would have been obvious to one of ordinary skill in the art at the time of the  effective  filing  date to  utilize  data processing that can measure current performance and also predict future performance of Snow, Jr. in measuring and quantifying information including healthcare processes to provide healthcare by Anand with the motivation of improving identification for opportunities for cost savings and other improvements in financial,  operational  and clinical performance (See Background of Snow, Jr. in Paragraph [0004]).
Zalis teaches a method capable of using the natural language processing to identify keywords from the extracted data that indicate that a particular subject either meets at least one inclusion criterion of a plurality of inclusion criteria or satisfies at least one exclusion criterion of the plurality of exclusion criteria (See Paragraphs [0039]-[0043] and [0061]: Possible selection criteria include minimum or maximum data values and words, phrases or other text strings that must (or must not) appear in the data value in order to qualify the data element for inclusion in the patient abstract, which the Examiner is interpreting the must words, phrases or other text strings to encompass inclusion criteria and must not words, 
While Anand/Snow, Jr./Zalis discloses the method described above, Anand/Snow, Jr./Zalis does not explicitly teach wherein both the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion and exclusion criteria created from the health care quality measures.
Olsen teaches a method wherein both the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion and exclusion criteria created from the health care quality measures (See Paragraphs [0146]-[0150]: A process is described for personalization of patient care plans and that the personalization is reliant on past successful and unsuccessful patient care plans and by other similar patients with regard to their own personalized patient care plans, and clinical rules can be applied by the demographic and medical data analysis engine and lifestyle data analysis engine to determine cohort membership of the corresponding patient and store such information in the cohort database, where the rule elements can be selected from a pre-determined listing, which the Examiner is interpreting the pre-determined listing of rule elements that are related to the patient care plan to encompass lists of inclusion and exclusion criteria created from the health care quality measures.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize lists of inclusion and exclusion criteria created from the health care quality measures of Olsen to the method of 
As per claim 7, Anand/Snow, Jr./Zalis/Olsen teaches the method of claim 6 as described above. Anand further teaches evaluating, via the use of the rules, whether the particular quality measure is relevant for the particular subject (See Paragraphs [0059] and [0062]-[0063]: the rules interact with the data representation to answer high level questions (e.g. "does a patient belong to a certain population?"). More specific rules may also be provided.).
As per claim 8, Anand/Snow, Jr./Zalis/Olsen teaches the method of claims 6-7 as described above. Anand further teaches causing the rules to, after the particular quality measure is relevant for the particular subject, evaluate whether the subject healthcare data is available to assess subject care compliance with the particular quality measure (See Paragraph [0115]: for real-time usage, the processor receives currently available medical information for a patient, based on available information and mining the patient record.).
As per claim 9, Anand/Snow, Jr./Zalis/Olsen teaches the method of claim 6 as described above. Anand further teaches evaluating via the use of one or more rules, after the subject healthcare data is available, and evaluating whether the particular quality measure is satisfied for the particular subject (See Paragraph [0115]: for real-time usage, the processor receives currently available medical information for a patient, based on available information and mining the patient record.).
While, Anand further teaches evaluating, via the use of one or more rules, after the subject healthcare data is available. Anand does not explicitly teach evaluating whether the particular quality measure is satisfied for a particular subject.
Snow, Jr. teaches a method for evaluating whether the particular quality measure is satisfied for a particular subject (See Paragraph [0048]: the analytics models engine may then 
As per claim 10, Anand/Snow, Jr./Zalis/Olsen teaches the method of claim 6 as described above. Anand further teaches wherein the one or more hardware processors are further configured to effectuate presentation of a user interface (See Paragraph [0075]: action items are communicated to the individual in a user interface for the workflow.) configured to convey to a user whether the particular quality measure is relevant (See Paragraph [0071]: any change in the state of the patient may trigger the evaluation of the relevant rules and create the necessary intervention and/or tasks as output information to the appropriate care team member.).
While, Anand discloses a method that is able to present a user interface configured to convey to a user whether a particular quality measure is relevant, Anand does not explicitly teach a method that is able to present a user interface that is configured to convey to a user whether the subject healthcare data is available, and whether subject care is in compliance with the particular quality measure.
Snow, Jr. teaches a method that is able to present a user interface that is configured to convey to a user whether the subject healthcare data is available, and whether subject care is in compliance with the particular quality measure (See Paragraph [0081]: The playbook comprises a collection of one or more prescriptive opportunity scripts on a performance management system that may selected for execution via a healthcare manager device to achieve certain identification for opportunities for cost savings and other improvements in financial, operational and clinical performance (See Background of Snow, Jr. in Paragraph [0004]).
As per independent claim 11, Anand discloses a system configured for determining healthcare quality measures by evaluating subject healthcare data in real-time, the system comprising: means for obtaining information that facilitates determination of compliance with the healthcare quality measures related to subject healthcare by: running queries on a clinical database comprising subject healthcare data (See Paragraph [0109]: the processor mines data sources for data in response to a trigger, which may be a periodic trigger.); and use natural language processing to extract the subject healthcare data at various times from the clinical database based on individual queries, thus determining any changes in the subject healthcare data over time (See Paragraphs [0034]-[0035] and [0043]: the query may include mining of the database and the mining can occur multiple times to gather a more complete representation of the patient, which can be executed by natural language processing.); means for using a rule-based component to implement healthcare quality measures and evaluate updated subject healthcare data that is updated based upon rules, the rules assisting a healthcare provider in making deductions or choices related to subject healthcare (See Paragraphs [0056] and [0059]: the rule is a representation of a quality of the 
While Anand discloses a system that is able to identify cohorts and their respective gaps in care as described above, Anand does not explicitly teach the healthcare quality measure related to healthcare being a tool that assists healthcare providers in measuring or quantifying information including healthcare processes that are associated with the ability to provide high-quality healthcare or that relate to one or more quality goals for healthcare.
Snow, Jr. teaches a system for the healthcare quality measure related to healthcare being a tool that assists healthcare providers in measuring or quantifying information 
While Anand/Snow, Jr. discloses a system that is able to identify cohorts, their respective gaps in care, and measuring or quantifying information including healthcare processes that are associated with the ability to provide high-quality healthcare or that relate to one or more quality goals for healthcare, Anand/Snow, Jr. does not explicitly teach use the natural language processing to identify keywords from the extracted data that indicate that a particular subject either meets at least one inclusion criterion of a plurality of inclusion criteria or satisfies at least one exclusion criterion of the plurality of exclusion criteria.
Zalis teaches a system capable of use the natural language processing to identify keywords from the extracted data that indicate that a particular subject either meets at least one inclusion criterion of a plurality of inclusion criteria or satisfies at least one exclusion criterion of the plurality of exclusion criteria (See Paragraphs [0039]-[0043] and [0061]: 
While Anand/Snow, Jr./Zalis discloses the system described above, Anand/Snow, Jr./Zalis does not explicitly teach wherein both the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion and exclusion criteria created from the health care quality measures.
Olsen teaches a system wherein both the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion and exclusion criteria created from the health care quality measures (See Paragraphs [0146]-[0150]: A process is described for personalization of patient care plans and that the personalization is reliant on past successful and unsuccessful patient care plans and by other similar patients with regard to their own personalized patient care plans, and clinical rules can be applied by the demographic and medical data analysis engine and lifestyle data analysis engine to determine cohort membership of the corresponding patient and store such information in the cohort database, where the rule elements can be selected from a pre-determined listing, 
As per claim 12, Anand/Snow, Jr./Zalis/Olsen teaches the system of claim 11 as described above. Anand further teaches means for evaluating, via the use of the rules, whether the particular quality measure is relevant for the particular subject (See Paragraphs [0059] and [0062]-[0063]: the rules interact with the data representation to answer high level questions (e.g. "does a patient belong to a certain population?"). More specific rules may also be provided.).
As per claim 13, Anand/Snow, Jr./Zalis/Olsen teaches the system of claims 11-12 as described above. Anand further teaches means for causing the rules to, after the particular quality measure is relevant for the particular subject, evaluate whether the subject healthcare data is available to assess subject care compliance with the particular quality measure (See Paragraph [0115]: for real-time usage, the processor receives currently available medical information for a patient, based on available information and mining the patient record.).
As per claim 14, Anand/Snow, Jr./Zalis/Olsen teaches the system of claim 11 as described above. Anand further teaches means for evaluating, via the use of one or more rules, after the subject healthcare data is available, and evaluate whether the particular quality measure is satisfied for the particular subject (See Paragraph [0115]: for real-time 
While, Anand further teaches means for evaluating, via the use of one or more rules, after the subject healthcare data is available. Anand does not explicitly teach evaluate whether the particular quality measure is satisfied for the particular subject.
Snow, Jr. teaches a system for evaluate whether the particular quality measure is satisfied for a particular subject (See Paragraph [0048]: the analytics models engine may then analyze care events (e.g., treatments, visits and procedure of patients) to determine whether they belong within certain episodes of care.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize matching certain episodes of care with care events of Snow, Jr. to evaluate whether the quality measure is satisfied for a given subject by Anand with the motivation of improving identification for opportunities for cost savings and other improvements in financial, operational and clinical performance (See Background of Snow, Jr. in Paragraph [0004]).
As per claim 15, Anand/Snow, Jr./Zalis/Olsen teaches the system of claim 11 as described above. Anand further teaches means for effectuating presentation of a user interface (See Paragraph [0075]: action items are communicated to the individual in a user interface for the workflow.) configured to convey to a user whether the particular quality measure is relevant (See Paragraph [0071]: any change in the state of the patient may trigger the evaluation of the relevant rules and create the necessary intervention and/or tasks as output information to the appropriate care team member.).
While, Anand discloses a system that is able to utilize means for effectuating presentation of a user interface configured to convey to a user whether the particular quality 
Snow, Jr. teaches a system that is able to present a user interface that is configured to convey to a user whether the subject healthcare data is available, and whether subject care is in compliance with the particular quality measure (See Paragraph [0081]: The playbook comprises a collection of one or more prescriptive opportunity scripts on a performance management system that may selected for execution via a healthcare manager device to achieve certain episode-related, cost savings or revenue goals or results to be presented as solutions, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize a graphical user interface for displaying the collection of groups of episodes of care based on common clinical characteristics from extracted medical data and excluding services that are not relevant to the episode of care of Snow, Jr. to convey to a user whether subject data is available and whether subject care is in compliance with quality measures by Anand with the motivation of improving identification for opportunities for cost savings and other improvements in financial, operational and clinical performance (See Background of Snow, Jr. in Paragraph [0004]).

Response to Arguments
In the Remarks filed on January 7, 2021, the Applicant argues that the newly amended and/or added claims overcome the Claim Objection(s), 35 U.S.C. 101 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner agrees that the newly added and amended claims overcome the Claim Objection(s) and 35 U.S.C. 101 rejection(s). However, the Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the combination of Anand, Snow, and Zalis does not teach both the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion and exclusion criteria created from the health care quality measures.
In response to argument (1), the Examiner agrees with the Applicant. The Examiner has supplemented Olsen et al (U.S. Patent Pre-Grant Publication No. 2017/0278209) to meet the amended claims. Olsen teaches the utilization of listing pre-determined rule elements that are pre-determined by past patient care plans and patient information (See Paragraphs [0147]-[0148]), and the newly amended claims are now rejected as described above. The 35 U.S.C. 103 rejection(s) still stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Graiver et al. (U.S. Patent Pre-Grant Publication No. 2018/0046780), describes a system to be utilized to generate a structured computer representation of a clinical trial protocol and its eligibility criteria, Kelly et al. (U.S. Patent Pre-Grant Publication No. 2017/0277854), describes analyzing patient information stored in a patient registry and determine a plurality of health care assessments to be administered to the patient based on the patient information, and Hogl et al. (“On Supporting Medical Quality with Intelligent Data Mining”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626